DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “wherein the reference signal processing configuration indicates that the subset of frequency resources comprises a largest common subset of frequency resources across all time periods of the set of time periods” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method for wireless communication at a user equipment, comprising: receiving, from a network device, a reference signal associated with a physical downlink shared channel, identifying, for a set of time periods associated with the reference signal associated with the physical downlink shared channel, an overlap between a first set of frequency resources allocated for the reference signal and a second set of frequency resources that are scheduled to puncture the first set of frequency resources and that are unavailable for scheduling on the physical downlink shared channel, determining a remaining set of frequency resources from the first set of frequency resources for each time period of the set of time periods based at least in part on the overlap, determining a subset of frequency resources from the remaining set of frequency resources for each time period of the set of time periods based at least in part on a reference signal  processing configuration, wherein the reference signal processing configuration indicates that the subset of frequency resources comprises a largest common subset of frequency resources across all time periods of the set of time periods, and processing the reference signal in the subset of frequency resources based at least in part on the reference signal processing configuration.
2.	Regarding claim 28 –  A method for wireless communication at a network device, comprising: transmitting, to a user equipment, a reference signal associated with a physical downlink shared channel, identifying, for a set of time periods associated with the reference signal associated with the physical downlink shared channel, an overlap between a first set of frequency resources allocated for the reference signal and a second set of frequency resources for puncturing the first set of frequency resources and that are unavailable for scheduling on the physical downlink shared channel, determining a remaining set of frequency resources from the first set of frequency resources for each time period of the set of time periods based at least in part on the overlap, determining a subset of frequency resources from the remaining set of frequency resources for each time period of the set of time periods based at least in part on a reference signal processing configuration, wherein the reference signal processing configuration indicates that the subset of frequency resources comprises a largest common subset of frequency resources across all time periods of the set of time periods, and scheduling the second set of frequency resources based at least in part on the reference signal processing configuration.
3.	Regarding claim 29 – An apparatus for wireless communication at a user equipment, comprising: a processor, memory coupled to the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a network device, a reference signal associated with a physical downlink shared channel, identify, for a set of time periods associated with a reference signal associated with a physical downlink shared channel, an overlap between a first set of frequency resources allocated for the reference signal and a second set of frequency resources that are scheduled to puncture the first set of frequency resources and that are unavailable for scheduling on the physical downlink shared channel; determine a remaining set of frequency resources from the first set of frequency resources for each time period of the set of time periods based at least in part on the overlap; determine a subset of frequency resources from the remaining set of frequency resources for each time period of the set of time periods based at least in part on a reference signal processing configuration, wherein the reference signal processing configuration indicates that the subset of frequency resources comprises a largest common subset of frequency resources across all time periods of the set of time periods, and process the reference signal in the subset of frequency resources based at least in part on the reference signal processing configuration.
4.	Regarding claim 30 - An apparatus for wireless communication at a network device, comprising: a processor, memory coupled to the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit, to a user equipment, a reference signal associated with a physical downlink shared   channel, identify, for a set of time periods associated with a reference signal associated with a physical downlink shared channel, an overlap between a first set of frequency resources allocated for the reference signal and a second set of frequency resources for puncturing the first set of frequency resources and that are unavailable for scheduling on the physical downlink shared channel; determine a remaining set of frequency resources from the first set of frequency resources for each time period of the set of time periods based at least in part on the overlap; determine a subset of frequency resources from the remaining set of frequency resources for each time period of the set of time periods based at least in part on a reference signal processing configuration, wherein the reference signal processing configuration indicates that the subset of frequency resources comprises a largest common subset of frequency resources across all time periods of the set of time periods, and schedule the second set of frequency resources based at least in part on the reference signal processing configuration.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-9 and 11-30 are allowable over the prior art of record.

Conclusion

Claims 1-9 and 11 -30 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al. (US 2022/0124711 A1) discloses method and apparatus for transmitting wireless communications system, radio node and computer-readable medium.
Wu et al. (US 2020/0068563 A1) discloses method and apparatus for transmitting UL control information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
31 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465